DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the amendment received on April 22, 2021:
Claims 1-6, 11-17, 19-21 and 23 are pending.  Claims 7-10, 18 and 22 have been canceled as per Applicant’s request;
The double patenting rejections stand;
The prior art rejections of record stand.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 11-17, 19 and 23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-11, 13-16 and 18-20 of copending Application No. 16/268,925 (reference application) in view of Nitta et al. (JP 09-045312A). Although the claims at issue are not identical, they are not patentably distinct from each other.
As to claim 1, Application No. 16/268,925 claims a structure comprising a current collector, and metal (electroactive material) formed in the tube of the structure (supporting structure, claims 1, 10, 11 as applied to instant claim 1).  The active material is lithium (claims 14 and 16 as applied to instant claim 1).  The structure includes a hollow tube with one or more ends being open (claims 1 and 16 as applied to instant claim 1). Further a metal is formed on the inner surface of the tube (claim 16 as applied to instant claim 1).  The tube has an inner diameter of 0.1 microns to 1.8 microns, an outer diameter of 0.2 microns to 2 microns, and a length of 2 microns to 25 microns, and wherein the tube has an aspect ratio of more than 1 calculated by the same Equation 1 (claim 1 as applied to instant claim 1).
As to the tube lengths ranging from 2-25 microns (claim 1):
As to claims 12 and 13, the tubes are porous carbon (claims 5-7 as applied to instant claims 12-13).
As to claim 14, the metal is present in the same amount (claim 8 as applied to instant claim 14).
As to claim 15, he metal has the same particle diameter (claim 9 as applied to instant claim 15).
As to claim 16, the metal has the same overvoltage characteristic or multiphase (claim 11 as applied to instant claim 16).
As to claim 17, the metals are the same (claim 12 as applied to instant claim 17).
As to claim 20, the volume ratio is the same (claim 20 as applied to instant claim 19).
As to the lithium metal being prepared by electroplating, the claimed structure of  copending Application No. 16/268,925 has the same structure as to that of claim 23 and the manner by which the lithium metal is prepared does not distinguish the electrode of the instant claims or structure of copending Application No. 16/268,925.
	While the invention of copending Application No. 16/268,925 is only to the structure, the inclusion of the structure of copending Application No. 16/268,925 as part of an active material layer on a current collector would have been readily apparent to one of ordinary skill in the art.  Such combinations known as taught by Nitta, of record.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 2 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-11, 13-16 and 18-20 of copending Application No. 16/268,925 (reference application) in view of Nitta et al. (JP 09-045312A) as applied to claim 1 above and further in view of Eom (U.S. Patent Application No. 2009/0117468).
Application No. 16/268,925 does not claim the particular material of the collector (claim 2) or of the structure in a secondary battery (claim 20).
With respect to claim 2:
Eom teaches of a similar electrode structure wherein the electrode current collector 110 is copper (para. [0028] as applied to claim 2).
The modification of the claimed invention to specific the collector as a copper material would have been well within the skill of the ordinary worker in the art at the time of the claimed invention as copper was a highly and well-regarded collector material in the art. It does not serve to be a patentable distinction between the claimed inventions of Application No. 16/268,925 and the instant claims and would have been an obvious modification to Application No. 16/268,925. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). MPEP  §  2144.07.  See also KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
With respect to claim 20:
Although not claimed, as the electrode itself is claimed with sufficient specificity to relate to a structure for an electrode active material (see claim 10), the application of the invention of Application No. 16/268,925 in a secondary battery would have been easily regarded by one of ordinary skill in the art.
Eom teaches of similar electrode structures which are then employed in lithium secondary battery designs and the application of the claimed structures further in a secondary battery would have been an obvious further modification to the instant claimed invention and thus obvious.
Claims 3-6 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-11, 13-16 and 18-20 of copending Application No. 16/268,925 in view of Nitta et al. (JP 09-045312A) as applied to claim 1 above and further in view of Shi et al. (U.S. Patent Application No. 2009/0305135) and Nishi et al. (U.S. Patent Application No. 2013/0181172). 
Application No. 16/268,925 does not claim the particular material of the collector (claim 2), the additives of the active material layer of claims 3-6 or the structure in a secondary battery (claim 20).
Nishi discloses tin-supported carbon nanostructure, 5 parts by mass Ketjen Black (conducting agent) and 10 parts by mass of PVDF binder (para. [0115]). The slurry is coated on a copper foil (same paragraph).  Thus Nishi teaches of an electrode comprising a current collector (copper foil) and an electrode active layer comprising carbon nanotube (structure suitable for supporting an electrode active material; as applied to claim 1). As discussed above, the electrode further includes a conductor and a binder (para. [0115] as applied to claim 3).   The amount of electrode active material (85%), conductive agent (5%) and binder (10%) falls in the ranges of claim 4.  The conductive agent is Ketjen black (para. [0115] as applied to claim 6).
It has long since been known in the art for battery electrodes to include a combination of active material, binder and conductive material.  The inclusion of minor amounts of binder was known to improve binding and adhesion of the active material components and the inclusion of minor amounts of conductive agent was known to improve the electrical conductivity of the active materials (see Shi, para. [0054]).  Therefore the inclusion of such elements into the claimed invention of Application No. 16/268,925 would have been minor and obvious modification therein since the inclusion of minor amounts of binder was known to improve binding and adhesion of the active material components and the inclusion of minor amounts of conductive agent was known to improve the electrical conductivity of the active materials. 
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). MPEP  §  2144.07.  See also KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007). Generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).
This is a provisional nonstatutory double patenting rejection.
Further as to the specific selection of the binder as a styrene based rubber, SBR binders have likewise long since been known in the art as suitable binders for electrode active materials.  Shi likewise recognized SBR as a typical electrode binder (para. [0054]). The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). MPEP  §  2144.07.  See also KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
With respect to claim 20:
Although not claimed, as the electrode itself is claimed with sufficient specificity to relate to a structure for an electrode active material (see claim 10), the application of the invention of Application No. 16/268,925 in a secondary battery would have been easily regarded by one of ordinary skill in the art.
Nishi discloses tin-supported carbon nanostructure, 5 parts by mass Ketjen Black (conducting agent) and 10 parts by mass of PVDF binder (para. [0115]). The slurry is coated on a copper foil (same paragraph).  Thus Nishi teaches of an electrode comprising a current collector (copper foil) and an electrode active layer comprising carbon nanotube (structure suitable for supporting an electrode active material). The current collector is copper (para. [0115]).  The structure is a core-shell shape in the form of nanotubes (para. [0115]). The structure is employed in a battery (paras. [0114]-[0120] as applied to claim 20).
Nishi teaches of similar electrode structures which are then employed in lithium secondary battery designs and the application of the claimed structures further in a secondary battery would have been an obvious further modification to the instant claimed invention and thus obvious.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 12-17, 19-20 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Nitta et al. (JP 09-045312A) in view of Yan et al. (“Selective deposition and stable encapsulation of lithium through heterogeneous seeded growth”) and Kim et al. (U.S. Patent Application No. 2012/0094181).
As to claim 1, Nitta discloses a current collector 3, and a negative electrode active layer comprising, 10 parts by weight binder and 90 parts by weight of carbon nanotube (para. [0013]).  The hollow portion is doped with lithium metal atoms (para. [0009]). Thus the resultant structure defines an electrode comprising a current collector, a structure (carbon nanotubes) for supporting an electrode active material (lithium metal atom), formed on the current collector (as applied to claim 1). The structure has a core-shell nanotube shape, with a hollow portion and both ends of the hollow portion open (para. [0009]).  Carbon nanotubes are known to have a remarkably smaller relative diameter (100nm in Nitta, para. [0006]) known to be associated with carbon nanotube structures in comparison to the nanotube length (800nm in Nitta, para. [0006]), and thus have an aspect ratio of greater than 1.  The nanotubes of Nitta thus have a length L greater than the outer diameter of a carbon nanotube, thus greater than 1 which satisfies the equation of claim 1.  The electrode active material is lithium metal atom (para. [0009] and examples as applied to claim 1).
As to claim 2, the collector can be made of steel (para. [0011] as applied to claim 2).
As to claims 12 and 13, the nanotubes include carbon (para. [0021] as applied to claims 12 and 13).
As to claim 19, as the hollow portion is doped with lithium metal atom, the volume of the hollow portion is filled with no more than 100% lithium therein (volume ratio of lithium to volume of hollow portion therefore being a maximum of 1, as applied to claim 19).
As to claim 20, the invention is used in a secondary battery (Fig. 1, paras. [0005]; [0008]-[0011]; [0014]; [0019]-[0020] as applied to claim 20).
As to claim 23, the metal source is deposited onto the carbon nanotubes using electroplating (para. [0012] as applied to claim 23).
Nitta does not teach of the tubes having a metal comprised on an inner surface of the tube or of the length of the tube ranging from 2-25 microns (claim 1), the amount of metal on the tubes (claim 14), the metal particle diameter (claim 15), the metal having the characteristic of claim 16 or selected from the group of claim 17.
As to the metal on the inner surface of the tube (claim 1), amount of metal (claim 14), metal particle diameter (claim 15), characteristic of claim 16 and metals of claim 17: Yan teaches of hollow carbon nanostructures which encapsulate lithium metal therein and further wherein, for such structures, a metal seed is included such as nanoseeds of Au or other metal to selectively nucleate and grow lithium metal inside the carbon nanostructures (see page 3, first paragraph under “Synthesis of nanocapsules for lithium metal” and Fig. 3, as applied to claim 1).  The metals of Yan include Au, Ag, Zn and Mg and being materials identical to those materials of the instant invention and thus exhibit the same characteristics as recited in claims 16-17.  The addition of such materials within a carbon nanostructure was known to improve adhesion of lithium within the carbon nanostructures, without dendrite formation, thereby improving the stability.   By disclosure, the amount of metal, such as gold, present is below 25% (see page 3, second paragraph under “Synthesis of nanocapsules for lithium metal” as applied to claim 14). By example, the size of the seed nanoparticles, such as the gold nanoparticles, is 20nm (see page 7, “preparation of gold nanoparticles”, as applied to claim 15).  Yan additionally teaches that such designs permit for inclusion of lithium within the electrode structure via a plating process (page 1, right-hand column).  In particular that lithium was galvanostatically deposited.
Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the carbon nanotubes of Nitta to include nanoseed metals such as Au, Ag, Zn and Mg therein, as taught by Yan since it would have improved adhesion of lithium within the carbon nanostructures, without dendrite formation, thereby also having improved the stability.
As to the tube lengths ranging from 2-25 microns (claim 1):
The nanotubes of Nitta can vary depending on synthesis and conditions.  The hollow portion is 2-10nm, the outer diameter ranges from 40-120nm and the length 20-100nm (para. [0012]).  
Nitta does not disclose of the nanotubes having the same relative inner diameter, outer diameter and length as recited in claim 1.
Kim disclosed of carbon tubes for a battery electrode, wherein the carbon tubes can be dimensions with an outer diameter from about 180-300nm (0.18-0.30 microns – para. [0050], substantially overlapping with the lower range of 0.2 to 2.0 microns of claim 1) and a length of about 1-30 microns (para. [0051], substantially encompassing the range of 2 microns to 25 microns of claim 1). Such relative proportions were shown by Kim to have provided for good electrical, electrochemical and mechanical properties.  The resultant structure would obviously then have an inner diameter somewhat less than the outer diameter of Kim (given the disclosed wall thickness and outer diameter dimensions of Kim in para. [0050]). Accordingly, the carbon structures of Kim are remarkably similar in dimension to that of the instant claims.  
Again, modification and optimization of carbon nanotube dimensions (length, inner diameter, outer diameter, aspect ratio, etc.) to accommodate for lithium within the host structure would have been readily within the skill of the ordinary worker in the art to obtain an active material having good electrochemical properties (such as good charge/discharge capacity and good charge/discharge efficiency). As to the selection of the particular dimensions, generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). It has been held that when the difference between a claimed invention and the prior art is the range or value of a particular variable, then a prima facie rejection is properly established when the difference in the range or value is minor.  Titanium Metals Corp. of Am. v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).
Claims 3, 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Nitta et al. (JP 09-045312A) in view of Yan et al. (“Selective deposition and stable encapsulation of lithium through heterogeneous seeded growth”) and Kim et al. (U.S. Patent Application No. 2012/0094181) as applied to claim 1 above, and further in view of Nishi et al. (U.S. Patent Application No. 2013/01811172).
As to claims 3 and 4, Nitta discloses a current collector 3, and a negative electrode active layer comprising, 10 parts by weight binder and 90 parts by weight of carbon nanotube (para. [0013] as applied to claims 3 and 4).
Nitta does not appear to teach of the negative electrode comprising a conductor (claims 3 and 6) or of the particular ratio of the structure, binder and conductor (claim 4).
As discussed above, Nitta teaches of the active material comprising a binder and structure.     
Nishi teaches of similar electrode structures wherein the electrode is a mixture of carbon nanotubes, 5 parts by mass Ketjen Black (conducting agent) and 10 parts by mass PVDF binder (para. [01150]).  The addition of minor amounts of binder and conductive agent to an electrode active material were commonly known in the art to provide sufficient adhesion and electron conductivity to an active material (applied to claims 3, 4 and 6).  
Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the active material of Nitta to be the structure with minor amounts of binder and conductive agent in combination, since it would have fabricated an electrode material with good electrochemical reactivity, adhesion and electron conductivity.  The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). MPEP  §  2144.07.  See also 
 KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).  Generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Nitta et al. (JP 09-045312A) in view Yan et al. (“Selective deposition and stable encapsulation of lithium through heterogeneous seeded growth”), Kim et al. (U.S. Patent Application No. 2012/0094181) and Nishi et al. (U.S. Patent Application No. 2013/0181172) as applied to claim 3 above, and further in view of Shi et al. (U.S. Patent Application No. 2009/0305135).
	Nishi teaches of the binder being PVDF but not being acrylate-based rubber or styrene-based rubber (claim 5).
Shi recognized that a variety of binders including PVDF and SBR binders were typically known and well utilized binder materials in the art for fabricating electrode layers (para. [0054]).  Thus the selection of SBR as a binder is not a novel contribution to the art and is an obvious substitution as a suitable alternative binder material for an electrode layer.
Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the electrode active layer of Nitta in view of Nishi to use other well-known binders including SBR as taught by Shi since such materials were well regarded in the art at the time the invention was made as suitable and effective electrode binder materials and the modification of such would have been well within the skill of the ordinary worker in the art at the time.  The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). MPEP  §  2144.07.  See also KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
Response to Arguments
Applicant's arguments filed July 14, 2021 have been fully considered but they are not persuasive.
a.	With respect to the double patenting rejections, Applicant previously alleged that U.S. Application No. 16/268,925 does not teach of:
“wherein the structure comprises a tube having one side surface or both side surfaces open; and a metal comprised on an inner surface of the tube, wherein the electrode active material is lithium metal as a negative electrode active material, and wherein the lithium metal is formed inside the tube having the metal formed on the inner surface of the tube.”, as recited in claim 1.
This argument is not persuasive. 
U.S. Application No. 16/268,925 claims: “a tube having one side surface or both side surfaces open; and a metal comprised on an inner surface of the tube” in claim 1, lines 2-4 and claim 16, lines 2-4; “wherein the electrode active material is lithium metal as a negative electrode active material” in claim 14, lines 1-2 and also claim 16, line 5, and “wherein the lithium metal is formed inside the tube having the metal formed on the inner surface of the tube.”, claim 16, lines 2-5.
Accordingly, U.S. Application No. 16/268,925 is held to sufficiently claim and teach of a structure having the same tube structure along with a metal on the inner surface of the tubes and lithium metal formed on the intervening metal and still reads on the instant invention.
While it is noted that Applicant alleges certain deficiencies between the claims and U.S. Application No. 16/268,925, the remarks only allege certain differences without any additional reasoning or direction to how specifically, the claims of U.S. Application No. 16/268,925 fail to teach of the instant claimed invention.
Thus, since U.S. Application No. 16/268,925, is held to read on the claims as detailed above and since Applicant has not provided sufficient evidence to support Applicant’s allegation of distinction, the double patenting rejections stand.
b.	Applicant’s arguments with respect to claim(s) 1-6, 12-17, 19, 20 and 23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  
The arguments to Abe are moot as the reference has been replaced in favor of Kim.
The nanotubes of Nitta can vary depending on synthesis and conditions.  The hollow portion is 2-10nm, the outer diameter ranges from 40-120nm and the length 20-100nm (para. [0012].  
Nitta does not disclose of the nanotubes having the same relative inner diameter, outer diameter and length as recited in claim 21.
Kim disclosed of carbon tubes for a battery electrode, wherein the carbon tubes can be dimensions with an outer diameter from about 180-300nm (0.18-0.30 microns; para. [0050]) and a length of about 1-30 microns (para. [0051]) .  Such relative proportions were shown by Kim to have provided for good electrical, electrochemical and mechanical properties.  The resultant structure would obviously then have an inner diameter somewhat less than the outer diameter of Kim (given the disclosed wall thickness of Kim in para. [0050]).  Accordingly, the carbon structures of Kim are remarkably similar in dimension to that of the instant claims.  
Again, modification and optimization of carbon nanotube dimensions (length, inner diameter, outer diameter, aspect ratio, etc.) to accommodate for lithium within the host structure would have been readily within the skill of the ordinary worker in the art to obtain an active material having good electrochemical properties (such as good charge/discharge capacity and good charge/discharge efficiency). As to the selection of the particular dimensions, generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). It has been held that when the difference between a claimed invention and the prior art is the range or value of a particular variable, then a prima facie rejection is properly established when the difference in the range or value is minor.  Titanium Metals Corp. of Am. v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).
According to the specification, the dimensions of the tubes are not clearly critical.  Pages 13-14 teach that the length may be 2-25 microns with further preferable sub-ranges therein.  While the disclosure states there may be advantages to the ranges therein, the specification does not provide clear evidence of criticality to the range compared to ranges outside of these.  Similarly, with respect to the outer diameter of the tube, the specification likewise does not provide clear showing of criticality for the ranges therein.  On pages 13-14 the disclosure states that the outer diameter may be 0.2 to 2.0 microns and preferable sub-ranges therein.  While the disclosure states there may be advantages to the ranges therein, the specification does not provide clear evidence of criticality to the range compared to ranges outside of these preferably ranges.   On page 21 the disclosure states that the inner diameter may be 0.1 to 1.8 microns and preferable sub-ranges therein.  While the disclosure states there may be advantages to the ranges therein, the specification does not provide clear evidence of criticality to the range compared to ranges outside of these preferably ranges.  The specification does not establish sufficient evidence of unexpected results associated with any of the ranges.  
Nitta does employ carbon tubes wherein lithium metal in retained within the carbon tubes.  There is no evidence of unexpected results corresponding to the claimed tube dimensions.  Modification of carbon nanotube dimensions other than that of Nitta is held to be of routine skill in the art, at least as shown by Kim.  Therefore the claimed particular ranges are obvious for those reasons discussed above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent Application No. 2002/0048644 discloses fabricating micrometer-sized carbon tubes for a variety of devices including being used as the carbon electrode for a lithium battery (para. [0033]).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGG CANTELMO whose telephone number is (571)272-1283.  The examiner can normally be reached on Mon-Thurs 7am to 530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571) 272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GREGG CANTELMO/Primary Examiner, Art Unit 1725